Citation Nr: 0517523	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected Type II 
diabetes mellitus.

2.  Entitlement to an effective date earlier than July 20, 
2001, for a grant of service connection for Type II diabetes 
mellitus.

3.  Entitlement to an effective date earlier than October 22, 
2002, for a grant of service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to July 
1972, including service in the Republic of Vietnam, and his 
decorations include the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In a June 2002 rating decision, the RO granted service 
connection for Type II diabetes mellitus and assigned a 20 
percent evaluation, effective August 9, 2001.  In a February 
2003 rating decision, the RO, in relevant part, assigned an 
earlier effective date of July 20, 2001.  The veteran appeals 
for an earlier effective date.

Also in the February 2003 rating decision, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 50 percent evaluation, effective October 22, 
2002; and denied service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.  

In a February 2004 statement, the veteran indicated 
disagreement with both the initial rating assigned and the 
effective date of service connection for PTSD.  In April 
2004, the RO issued the veteran a SOC addressing both issues.  
On his May 2004 VA Form 9, the veteran indicated that he is 
only appealing the issue of the earlier effective date for 
service connection for PTSD.  Thus, the issue of an initial 
rating in excess of 50 percent for PTSD is not before the 
Board.

In an April 2003 statement, the veteran's representative 
indicated disagreement with the denial of service connection 
for coronary artery disease, to include as secondary to 
service-connected diabetes mellitus.  In February 2004, the 
RO issued the veteran a SOC on the issue.

The issue of entitlement to service connection for coronary 
artery disease, to include as secondary to service-connected 
Type II diabetes mellitus, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A liberalizing regulation that established presumptive 
service connection for Type-2 diabetes, based on exposure to 
certain herbicide agents used in the Republic of Vietnam, was 
published on May 8, 2001.

2.  On May 21, 2002, the RO received veteran's formal claim 
for service connection for Type-2 diabetes due to exposure to 
Agent Orange in the Republic of Vietnam.

3.  The medical evidence of record shows that as early as 
July 20, 2001, the veteran was diagnosed with diabetes 
mellitus.

4.  On October 22, 2002, the RO received veteran's informal 
claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 20, 
2001, for a grant of service connection for Type-2 diabetes 
are not met.  38 U.S.C.A. §§ 1116, 5110 (West 2002); 38 
C.F.R. §§ 3.1(p), 3.114, 3.309, 3.155, 3.400 (2004); 66 Fed. 
Reg. 23,166 (May 8, 2001).

2.  The criteria for an effective date earlier than October 
22, 2002, for a grant of service connection for PTSD are not 
met.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.304, 3.155, 3.400 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claim.  In a 
June 2002 letter, VA informed the veteran of the information 
and evidence necessary to substantiate a claim for service 
connection.  In addition, VA provided the veteran with a copy 
of the appealed February 2003 rating decision and December 
2003 statement of the case (SOC).  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  
Specifically, the SOC provided the regulations regarding 
effective dates of awards of compensation.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the June 
2002 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked him to identify sources 
of any relevant records, including medical and employment 
records, so that VA could request those records on his 
behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claim.  
Thus, the Board finds that the veteran was informed of the 
evidence he was responsible for submitting and the evidence 
VA would obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board also finds that the 
veteran was informed that he could submit any records in his 
possession relevant to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Moreover, the Board observes that the issue on appeal was 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  In this 
regard, the Board observes that 38 U.S.C.A. § 7105(d) (West 
2002) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  Thus, as the RO 
already gave the veteran a notice regarding the original 
claim, the Board finds no error in the RO's failure to send a 
subsequent notice as to the newly raised claim.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and statements made 
by the veteran in support of his claim.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

With respect to the issue of entitlement to an effective 
earlier than October 22, 2002, for a grant of service 
connection for post-traumatic stress disorder, the Board 
notes that the VCAA notice letter was sent to an old address 
of record.  The Board observes, however, that the United 
States Court of Appeals for Veterans Claims (Court) has 
recently held that the failure to comply with the notice 
requirement of the VCAA is not prejudicial to the veteran if, 
as here, based on the facts alleged, no entitlement exists.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In 
addition, the Court has held that a veteran asserting 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him a VCAA notice if, based on the facts 
of the case, entitlement to an effective date is not shown as 
a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 
410 (2004).

II.  Analysis

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the fact found, but shall not be 
earlier than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a) (West 2002).

The effective date of an evaluation and award of direct 
service connection (38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004)) shall be the day following separation form 
active service or the date entitlement if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).

The effective date of an evaluation and award of presumptive 
service connection (38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004)) is the date 
entitlement arose if the claim is received within one year 
after separation from active duty; otherwise, the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(ii) (2004).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2004).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  
38 C.F.R. § 3.155 (2004).  

Earlier Effective Date for Type-2 Diabetes Mellitus

On May 21, 2002, the RO received the veteran's claim for 
service connection for Type-2 diabetes due to exposure to 
Agent Orange in the Republic of Vietnam.

In a June 2002 rating decision, the RO granted service 
connection for Type-2 diabetes mellitus, effective from 
August 9, 2001, the date VA medical records show the veteran 
was diagnosed with Type-2 diabetes mellitus.

In October 2002, the veteran submitted private treatment 
reports showing that he veteran was diagnosed with Type-2 
diabetes mellitus as early as July 20, 2001.  Subsequently, 
in a February 2003 rating decision, the RO revised the prior 
rating decision to assign an earlier effective date of July 
20, 2001, for the grant of service connection for Type-2 
diabetes mellitus.

The veteran contends that he is entitled to an earlier 
effective date for a grant of service connection for Type-2 
diabetes mellitus.  He asserts, in essence, that service 
connection should be made effective retroactively to the day 
he was exposed to Agent Orange in service.  In the 
alternative, he asserts that service connection should be 
made effective to May 8, 2001.

Considering the latter first, on May 8, 2001, VA published a 
notice of final rulemaking amending 38 C.F.R. § 3.309(e) to 
allow presumptive service connection for Type-2 diabetes, 
based on exposure to certain herbicide agents used in the 
Republic of Vietnam during the Vietnam, with an effective 
date of July 9, 2001.  See 66 Fed. Reg. 23166-69 ( May 8, 
2001).

Later, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided a case in which there was a 
challenge to the July 9, 2001, effective date of the 
amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type-2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.

Section 5110(g) of title 38, United States Code, authorizes 
an exception to the above-cited rule, providing that the 
effective date of an award of, or increase in, compensation 
"pursuant to any Act or administrative issue . . . shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue."  See also 38 C.F.R. § 3.114(a) (same effect).  The 
statute does permit retroactive payments for up to one year 
prior to the date of the claim or the date of administrative 
determination of entitlement, whichever is earlier, where 
authorized by law.

The provisions of 38 C.F.R. § 3.114 (Change of law or VA 
issue) apply both to original and reopened claims.  
Specifically, the effective dates of awards under 38 C.F.R. 
§ 3.114 are assigned as follows:

(1)	If a claim is reviewed on the initiative of VA 
within one year from the date of the law or VA issue, 
or at the request of a claimant received within one 
year from that date, benefits may be authorized from 
the effective date of the law or VA issue.

(2)	If a claim is reviewed on the initiative of VA more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one 
year prior to the date of administrative determination 
of entitlement.

(3)	If a claim is reviewed at the request of the 
claimant more than one year after the effective date of 
the law or VA issue, benefits may be authorized for a 
period of one year prior to the date receipt of such 
request.

38 C.F.R. § 3.114(a).

That regulation further states that a claimant may not 
receive retroactive payment based on a prospectively 
effective liberalizing law or a liberalizing VA issue unless 
the evidence establishes that "the claimant met all 
eligibility criteria for the liberalizing benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement."  Id.

Applying the above criteria to the facts of this case, 
careful review of the record reveals no document indicating a 
definitive diagnosis of Type-2 diabetes mellitus prior to 
July 20, 2001.  As such, entitlement to service connection 
for Type-2 diabetes mellitus did not "arise" until that 
time, in 2001.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a).  Because the record does not reveal a diagnosis 
of diabetes mellitus any earlier than July 2001, it is clear 
that all eligibility criteria for a grant of presumptive 
service connection for Type-2 diabetes mellitus were not met 
on May 8, 2001, the effective date of the liberalizing VA law 
amending 38 C.F.R. § 3.309(e).  Similarly, the law also 
provides that in order to receive benefits authorized from 
the effective date of the liberalizing VA law, the veteran 
needed to request review of his claim within one year from 
the effective date of the liberalizing regulation; that is by 
May 8, 2002.  However, the veteran did not make such a 
request.  Here, the veteran requested service connection for 
Type-2 diabetes on May 21, 2002, which is more than one year 
after the May 8, 2002, deadline to request review.  Thus, an 
effective date as of May 8, 2001, for service connection for 
Type-2 diabetes is not warranted in this case.

In addressing the veteran's contentions that he is entitled 
to an effective date retroactive to the date of exposure to 
Agent Orange in service, the Board observes that the law 
provides that when, as in this case, the veteran does not 
file a claim for service connection within one year after 
separation from service, the effective date is the date of 
receipt of the claim, or the date entitlement rose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  In 
addition, it is well to observe that the veteran's diabetes 
has been presumptively found to be related to service.  As 
such, in applying 38 C.F.R. § 3.400(b)(2)(ii), as it 
generally governs awards based on presumptive service 
connection, an effective date earlier than July 2001 would 
not be permissible, given that the law mandates that the 
later date of May 21, 2002, the date of receipt of the 
veteran's claim, is to be assigned.  Therefore, as previously 
discussed above, the earliest effective date for presumptive 
service connection for diabetes is July 20, 2001, based on 
the "facts found" as an authorized exception pursuant to 
38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a).  Accordingly, 
the veteran's claim for an effective date prior to this date 
must be denied.  The application of the law to the facts is 
dispositive in this case.  Where, as here, there is no 
entitlement under the law to the benefit sought, the appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Earlier Effective Date for PTSD

On October 22, 2002, the RO received the veteran's informal 
claim for service connection for PTSD.  

In a February 2003 rating decision, the RO granted service 
connection for PTSD, effective October 22, 2002, the date VA 
received the veteran's claim.

An August 2001 VA outpatient initial visit note reflects that 
the veteran was treated for PTSD about eight to nine years 
ago and that he has occasional depression, for which he has 
not received treatment recently.

A September 2002, VA social worker note reflects that the 
veteran requested information regarding claims.

The veteran contends, in essence, that service connection for 
PTSD should be made effective retroactively to the day 
following the date after discharge from service.  

After a careful review of the record, the Board concludes 
that an effective date earlier than October 22, 2002, for a 
grant of service connection for PTSD is not warranted.  The 
record shows that the veteran filed an informal claim for 
service connection for PTSD on October 22, 2002.  The record 
contains no document prior to October 22, 2002, that can be 
considered either a formal or informal claim for service 
connection for PTSD.  Moreover, the veteran does not contend 
that he filed either a formal or informal claim prior to this 
date.  As such, an effective date earlier than October 22, 
2002, is not warranted.  

The Board notes the September 2002 VA treatment note 
reflecting the veteran's request for information regarding 
claims.  The Board observes, however, that there was no 
identification of the nature of the disorder for which 
compensation benefits would be sought.  Such identification 
is required is required before VA is obligated to consider 
such request as an informal claim for benefits requiring VA 
response.  38 C.F.R. § 3.155 (2004).  Indeed, as noted above, 
the veteran does not contend that he filed either a formal or 
informal claim prior to October 22, 2002.

The Board also notes that the record reflects treatment for a 
psychiatric disorder prior to October 22, 2002.  In this 
regard, the Board observes that "[t]he mere presence of the 
medical evidence [in the record] does not establish an intent 
on the part of the veteran" to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
As such, the records of his VA treatment for psychiatric 
disability, dated since August 2001, cannot serve as a claim 
for service connection because service connection had not 
previously been established for PTSD and thus the mere 
receipt of medical records cannot be construed as an informal 
claim.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Lastly, the Board is mindful of the veteran's request for an 
effective date retroactive to the day following the date of 
discharge because he has had PTSD since that time.  The Board 
notes that the veteran's PTSD has been found to be related to 
service.  Although service connection is warranted, it does 
not follow that the effective date of service connection be 
the day following service because doing so would render 
meaningless the provisions of 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  As noted above, the Federal Circuit, in an 
analogous context, pointed out the difference between "the 
determination of the date from which an award is effective, 
and the quantum of the award to which a veteran is 
entitled." Meeks, supra at 1366.  As such, because no claim 
for service connection for PTSD was filed prior to October 
22, 2002, VA is precluded by law from granting an effective 
date of service connection prior to that date.


ORDER

An effective date earlier than July 20, 2001, for a grant of 
service connection for Type II diabetes mellitus is denied.

An effective date earlier than October 22, 2002, for a grant 
of service connection for post-traumatic stress disorder is 
denied.


REMAND

The Board notes that the RO issued the veteran a SOC in 
February 2004 addressing the issue of entitlement to service 
connection for coronary artery disease, to include as 
secondary to service-connected Type II diabetes mellitus.  
The Board observes, however, that it was sent to an old 
address.  On an earlier February 2004 VA Form 9, the veteran 
provided the RO with a new address.  The RO, however, failed 
to note the change of address and continued to send 
correspondence to the old address of record, including the 
February 2004 SOC.  

The Court has held that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that ordinarily it would be presumed that the 
RO provided the veteran with the March 2003 and June 2004 
VCAA notice letters, unless rebutted by clear evidence to the 
contrary.  See Baldwin v. West, 13 Vet. App. 1, 6 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Court has 
declared, however, the VA's use of an incorrect address 
constitutes the clear evidence needed to rebut the 
presumption that it properly notified the veteran.  See 
Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 
5 Vet. App. 25, 26-27 (1993); see also Crain v. Principi, 17 
Vet. App. 182, 189 (2003) (holding that even an incorrect zip 
code on a VA mailing is clear evidence to rebut the 
presumption of regularity).  

In light of the above, although the February 2004 SOC was not 
returned as undeliverable, the Board finds that the 
presumption of regularity has been rebutted and the veteran 
was not provided a SOC on this issue.  Therefore, the RO 
should review the issue of entitlement to service connection 
for coronary artery disease, to include as secondary to 
service-connected Type II diabetes mellitus.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should again review the issue of 
entitlement to service connection for 
coronary artery disease, to include as 
secondary to service-connected Type II 
diabetes mellitus and, if the claim is 
not resolved to the veteran's 
satisfaction, the RO must furnish the 
veteran and his representative a SOC 
addressing this issue, along with a VA 
Form 9, and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on this 
issue.  The veteran and his 
representative are hereby advised of the 
need to file a timely substantive appeal 
with respect to this issue.  The issue 
should be returned to the Board if, and 
only if, a timely substantive appeal is 
received.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


